UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2196


DEMETRA MILLADGE,

                Plaintiff - Appellant,

          v.

OTO DEVELOPMENT, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00194-CMH-JFA)


Submitted:   June 30, 2015                  Decided:   July 22, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICE OF DAVID A. BRANCH & ASSOCIATES, PLLC,
Washington, D.C., for Appellant. Teresa Burke Wright, Meredith F.
Bergeson, JACKSON LEWIS P.C., Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Demetra Milladge appeals from the district court’s order

granting summary judgment in favor of OTO Development, LLC, in her

employment discrimination action.    We have reviewed the record and

the parties’ arguments on appeal, and we find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Milladge v. OTO Development, LLC, No. 1:14-cv-00194-CMH-

JFA (E.D. Va. Oct. 1, 2014).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                2